13-268-cr
United States v. Hardy

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
31st day of January, two thousand fourteen.

Present:    AMALYA L. KEARSE,
            ROSEMARY S. POOLER,
            REENA RAGGI,
                        Circuit Judges.
___________________________________________________

UNITED STATES OF AMERICA,

                               Appellee,

                         -v-                                               13-268-cr

JASIAH KARIENNE HARDY,

                        Defendant-Appellant.
_____________________________________________________

Appearing for Appellant:       Yuanchung Lee, Federal Defenders of New York, Inc., Appeals
                               Bureau, New York, N.Y.

Appearing for Appellee:        Marcia M. Henry, Assistant United States Attorney (Loretta E.
                               Lynch, United States Attorney for the Eastern District of New
                               York, Susan Corkery, Assistant United States Attorney, on the
                               brief), Brooklyn, N.Y.

      Appeal from the United States District Court for the Eastern District of New York
(Mauskopf, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Jasiah Hardy appeals from the special condition imposed as part of the judgment entered
on January 18, 2013 in the United States District Court for the Eastern District of New York
(Mauskopf, J.) barring him from consuming alcohol during the term of his supervised release.
We assume the parties’ familiarity with the underlying facts, procedural history, and
specification of issues for review.

       Hardy argues that the special condition forbidding him from using any alcohol at all
during his term of supervised release must be vacated as there is no connection between that
condition and the relevant underlying conduct, and the condition constitutes a “greater
deprivation of liberty . . . than reasonably necessary.”

       Our Court set forth the relevant standard of review for challenging a condition of
supervised release in United States v. Reeves:

       We review de novo questions of law arising from the imposition of a condition of
       supervised release. United States v. Johnson, 446 F.3d 272, 277 (2d Cir. 2006).
       “A district court retains wide latitude in imposing conditions of supervised
       release,” United States v. MacMillen, 544 F.3d 71, 74 (2d Cir. 2008), and
       therefore we subject the conditions themselves to “an abuse of discretion
       standard, where any error of law constitutes an abuse of discretion.” Johnson, 446
F.3d at 277.

591 F.3d 77, 80 (2d Cir. 2010). Hardy did not object to the condition below, so we review the
district court’s ruling for plain error. See Fed. R. Crim. P. 52(b).

        “A sentencing court may impose special conditions of supervised release that are
‘reasonably related’ to certain statutory factors governing sentencing, ‘involve[ ] no greater
deprivation of liberty than is reasonably necessary’ to implement the statutory purposes of
sentencing, and are consistent with pertinent Sentencing Commission policy statements.” United
States v. Myers, 426 F.3d 117, 123-24 (2d Cir. 2005) (quoting 18 U.S.C. § 3583(d)). Sentencing
judges may impose special conditions of supervised release

       to the extent that such conditions (1) are reasonably related to (A) the nature and
       circumstances of the offense and the history and characteristics of the defendant;
       (B) the need for the sentence imposed to afford adequate deterrence to criminal
       conduct; (C) the need to protect the public from further crimes of the defendant;
       and (D) the need to provide the defendant with needed educational or vocational
       training, medical care, or other correctional treatment in the most effective
       manner; and (2) involve no greater deprivation of liberty than is reasonably
       necessary for the purposes set forth above and are consistent with any pertinent
       policy statements issued by the Sentencing Commission.

U.S.S.G. § 5D1.3(b).


                                                2
         We affirm. On this record, where defendant’s use of marijuana is well documented, the
district court did not commit plain error in imposing a special condition of alcohol abstention.
See United States v. Chaklader, 232 F.3d 343, 347-48 (2d Cir. 2000) (upholding an alcohol- and
drug-related condition of supervised release); see also United States v. Forde, 664 F.3d 1219,
1222-25 (8th Cir.) (upholding an alcohol ban where the record showed that the defendant abused
drugs), cert. denied, 132 S. Ct. 2789 (2012).

       Accordingly, the judgment of the district court hereby is AFFIRMED.


                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                               3